UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Fund’s Management Agreement 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 10.31%, and its Service shares returned 10.09%. 1 In comparison, the fund’s benchmark, the Russell 1000® Value Index, produced a total return of 13.45% for the same period. 2 U.S. equities climbed during 2014 in response to a recovering economy and strong corporate earnings. The fund participated in the market’s gains to a significant degree, but disappointments in the consumer discretionary, utilities, and financial sectors caused it to lag the benchmark. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective.To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks, focusing on stocks of large-cap value companies. When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum.The fund typically invests in the stocks of U.S. issuers, and will limit holdings of foreign stocks to 20%. U.S. Equities Reached Record Territory After bouts of weakness during the opening weeks of 2014, U.S. stocks rebounded strongly, climbing from February through June amid expectations that short-term interest rates would remain low even though the domestic economy rebounded at a robust 4.6% annualized rate during the second quarter. The market encountered renewed volatility in July and September due to renewed concerns that a weak global economy might derail the U.S. expansion. However, strong corporate earnings and solid domestic economic data—including an estimated 5.0% annualized GDP growth rate for the third quarter—drove some broad measures of U.S. stock market performance to a series of new record highs by year-end. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The market’s advance benefited some economic sectors more than others. Concerns about slowing growth in Europe, China, and Japan, along with historically low interest rates and bond yields, caused investors to turn to higher yielding stocks in traditionally defensive, dividend-paying market sectors. In contrast, these same concerns weighed on Industrials and Materials, with pressure further compounded in Energy amid a sharp decline in oil. Market’s Emphasis on Dividends Hampered Fund Returns Market volatility and a shift in favor of income-oriented stocks took a toll on the fund’s relative performance in several market sectors. In the consumer discretionary sector, overweighted exposure to economically sensitive companies with a presence in overseas markets detracted from relative returns. In addition, electronics retailer Best Buy lost value after the company reported weaker-than-expected earnings in early 2014, undermining the credibility of its new management team. Relative results also suffered from underweighted exposure to utilities and real estate investment trusts (REITs), which are defensive, dividend-paying industry groups that benefited from investors’ willingness to pay high prices for income-oriented stocks in a low interest rate environment. On a more positive note, the fund generated relatively strong results from underweighted exposure to industrial companies, one of the market’s slower growing sectors. The fund also made strong individual stock selections in the sector, such as aerospace and defense contractors Northrop Grumman and Raytheon. We further enhanced returns by avoiding most investments in the telecommunications services sector, where a number of companies encountered greater competitive pressures and regulatory uncertainties at a time of stretched valuations. The energy sector, where stocks declined sharply in late 2014 as oil prices fell, generated mixed results for the fund. Underweighted exposure to the sector helped cushion its weakness, particularly among large, diversified oil-and-gas companies such as Exxon Mobil and Chevron . On the other hand, returns suffered due to declines among the fund’s holdings of U.S.-focused independent energy producers, such as Occidental Petroleum and Anadarko Petroleum, as well as equipment providers, such as Schlumberger. 4 Emphasizing Catalysts for Growth As the U.S. economy gains traction while most international economies continue to struggle, we have attempted to identify attractive investment opportunities among companies positioned to benefit from the domestic economic recovery.As of the end of 2014, our company-by-company stock selection process led the fund to hold relatively heavy exposure to interest rate-sensitive financial institutions, consumer discretionary companies likely to gain a higher share of consumer spending, technology firms poised to capture pent-up corporate capital spending, and health care companies with attractive valuations and robust new product pipelines. In contrast, the fund held underweighted exposure to defensive, high dividend yielding stocks among utilities, telecommunications companies, and REITs, where we believe currently high valuations are unsustainable. January 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Russell 1000 Value Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Core Value Portfolio on 12/31/04 to a $10,000 investment made in the Russell 1000 Value Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $5.21 $6.50 Ending value (after expenses) $1,047.80 $1,046.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $5.14 $6.41 Ending value (after expenses) $1,020.11 $1,018.85 † Expenses are equal to the fund’s annualized expense ratio of 1.01% for Initial shares and 1.26% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—99.9% Shares Value ($) Automobiles & Components—.5% General Motors 5,440 Banks—12.4% Bank of America 52,540 939,941 Citigroup 14,557 787,679 Fifth Third Bancorp 10,480 213,530 JPMorgan Chase & Co. 13,980 874,868 PNC Financial Services Group 4,520 412,360 Regions Financial 14,810 156,394 Wells Fargo & Co. 17,010 932,488 Capital Goods—7.6% Cummins 1,195 172,283 Honeywell International 6,459 645,383 Northrop Grumman 3,696 544,753 Owens Corning 6,933 248,271 PACCAR 2,499 169,957 Raytheon 4,355 471,080 United Technologies 3,393 390,195 Commercial & Professional Services—.5% Tyco International 3,720 Consumer Durables & Apparel—1.1% PVH 3,124 Consumer Services—1.4% Carnival 10,531 Diversified Financials—13.3% Ameriprise Financial 4,005 529,661 Berkshire Hathaway, Cl. B 7,500 a 1,126,125 Discover Financial Services 2,720 178,133 Goldman Sachs Group 4,430 858,667 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Invesco 4,340 171,517 Morgan Stanley 17,960 696,848 TD Ameritrade Holding 7,210 257,974 Voya Financial 19,060 807,763 Energy—10.3% Anadarko Petroleum 8,027 662,227 Marathon Oil 10,340 292,519 Occidental Petroleum 20,318 1,637,834 Phillips 66 6,538 468,775 Schlumberger 6,090 520,147 Food & Staples Retailing—2.1% CVS Health 7,476 Food, Beverage & Tobacco—4.5% Archer-Daniels-Midland 4,304 223,808 Coca-Cola Enterprises 9,924 438,839 ConAgra Foods 5,745 208,429 Molson Coors Brewing, Cl. B 4,926 367,086 PepsiCo 3,610 341,362 Health Care Equipment & Services—8.3% Aetna 3,150 279,814 Cardinal Health 9,696 782,758 Cigna 1,726 177,623 Humana 1,958 281,228 Laboratory Corporation of America Holdings 2,340 a 252,486 McKesson 1,463 303,690 Omnicare 4,966 362,170 UnitedHealth Group 4,530 457,938 10 Common Stocks (continued) Shares Value ($) Insurance—5.3% Allstate 5,664 397,896 American International Group 5,078 284,419 Hartford Financial Services Group 9,919 413,523 MetLife 8,300 448,947 Prudential Financial 3,370 304,850 Materials—3.8% International Paper 3,203 171,617 Martin Marietta Materials 5,357 590,984 Packaging Corporation of America 2,255 176,003 Vulcan Materials 5,660 372,032 Media—4.0% News Corp., Cl. A 8,440 a 132,424 Omnicom Group 3,372 261,229 Time Warner 3,480 297,262 Twenty-First Century Fox, Cl. A 9,910 380,594 Viacom, Cl. B 1,940 145,985 Walt Disney 1,855 174,722 Pharmaceuticals, Biotech & Life Sciences—9.0% AbbVie 5,149 336,951 Agilent Technologies 4,260 174,404 Amgen 2,076 330,686 Eli Lilly & Co. 4,899 337,982 Endo International 2,471 a 178,208 Merck & Co. 8,888 504,749 Mylan 5,103 a 287,656 Pfizer 26,274 818,435 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Zoetis 4,004 172,292 Retailing—1.5% Dollar General 2,392 a 169,114 Kohl’s 2,810 171,522 Liberty Interactive, Cl. A 6,360 a 187,111 Semiconductors & Semiconductor Equipment—3.0% Applied Materials 25,189 627,710 Texas Instruments 7,883 421,465 Software & Services—2.8% Google, Cl. C 570 a 300,048 Microsoft 5,154 239,403 Oracle 4,228 190,133 Symantec 9,050 232,178 Technology Hardware & Equipment—7.7% Apple 5,838 644,398 Cisco Systems 42,647 1,186,226 EMC 17,230 512,420 Hewlett-Packard 6,180 248,003 Keysight Technologies 2,170 73,281 Transportation—.3% Delta Air Lines 2,078 Utilities—.5% Exelon 4,773 Total Common Stocks (cost $26,890,663) 12 Other Investment—.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $47,083) 47,083 b Total Investments (cost $26,937,746) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 13.3 Software & Services 2.8 Banks 12.4 Food & Staples Retailing 2.1 Energy 10.3 Retailing 1.5 Pharmaceuticals, Consumer Services 1.4 Biotech & Life Sciences 9.0 Consumer Health Care Equipment & Services 8.3 Durables & Apparel 1.1 Technology Hardware & Equipment 7.7 Automobiles & Components .5 Capital Goods 7.6 Commercial & Insurance 5.3 Professional Services .5 Food, Beverage & Tobacco 4.5 Utilities .5 Media 4.0 Transportation .3 Materials 3.8 Money Market Investment .1 Semiconductors & Semiconductor Equipment 3.0 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 26,890,663 34,771,521 Affiliated issuers 47,083 47,083 Cash 16,019 Dividends receivable 45,619 Prepaid expenses 142 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 31,833 Payable for shares of Beneficial Interest redeemed 568 Accrued expenses 46,296 Net Assets ($) Composition of Net Assets ($): Paid-in capital 23,001,847 Accumulated undistributed investment income—net 238,060 Accumulated net realized gain (loss) on investments 3,680,922 Accumulated net unrealized appreciation (depreciation) on investments 7,880,858 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 21,636,844 13,164,843 Shares Outstanding 1,061,510 642,894 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 627,192 Affiliated issuers 48 Income from securities lending—Note 1(b) 1,536 Total Income Expenses: Management fee—Note 3(a) 258,345 Professional fees 52,299 Distribution fees—Note 3(b) 34,018 Custodian fees—Note 3(b) 14,507 Trustees’ fees and expenses—Note 3(c) 11,383 Prospectus and shareholders’ reports 7,368 Loan commitment fees—Note 2 371 Shareholder servicing costs—Note 3(b) 139 Miscellaneous 11,238 Total Expenses Less—reduction in expenses due to earnings credits—Note 3(b) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,701,793 Net unrealized appreciation (depreciation) on investments (610,487 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment income—net 239,109 277,500 Net realized gain (loss) on investments 3,701,793 4,069,049 Net unrealized appreciation (depreciation) on investments (610,487 ) 6,101,473 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (188,166 ) (237,410 ) Service Shares (89,796 ) (144,038 ) Net realized gain on investments: Initial Shares (839,299 ) — Service Shares (558,750 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 851,659 286,795 Service Shares 541,196 636,623 Dividends reinvested: Initial Shares 1,027,465 237,410 Service Shares 648,546 144,038 Cost of shares redeemed: Initial Shares (1,881,022 ) (2,292,376 ) Service Shares (4,095,821 ) (2,213,372 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 36,055,260 29,189,568 End of Period Undistributed investment income—net 238,060 276,913 16 Year Ended December 31, 2014 2013 Capital Share Transactions: Initial Shares Shares sold 43,490 17,610 Shares issued for dividends reinvested 54,220 15,170 Shares redeemed (96,765 ) (136,587 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 28,025 38,646 Shares issued for dividends reinvested 34,009 9,145 Shares redeemed (210,996 ) (131,492 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 19.43 14.28 12.17 13.06 11.70 Investment Operations: Investment income—net a .15 .16 .19 .11 .13 Net realized and unrealized gain (loss) on investments 1.78 5.20 2.04 (.85 ) 1.40 Total from Investment Operations 1.93 5.36 2.23 (.74 ) 1.53 Distributions: Dividends from investment income—net (.18 ) (.21 ) (.12 ) (.15 ) (.17 ) Dividends from net realized gain on investments (.80 ) — Total Distributions (.98 ) (.21 ) (.12 ) (.15 ) (.17 ) Net asset value, end of period 20.38 19.43 14.28 12.17 13.06 Total Return (%) 10.31 37.87 18.34 (5.82 ) 13.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 1.02 1.05 1.02 .96 Ratio of net expenses to average net assets 1.03 .99 .80 .94 .96 Ratio of net investment income to average net assets .79 .95 1.43 .86 1.12 Portfolio Turnover Rate 66.78 65.33 67.59 83.87 57.06 Net Assets, end of period ($ x 1,000) 21,637 20,605 16,630 15,421 17,660 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended December 31, Service Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 19.51 14.34 12.23 13.12 11.77 Investment Operations: Investment income—net a .11 .12 .16 .08 .10 Net realized and unrealized gain (loss) on investments 1.79 5.22 2.04 (.86 ) 1.41 Total from Investment Operations 1.90 5.34 2.20 (.78 ) 1.51 Distributions: Dividends from investment income—net (.13 ) (.17 ) (.09 ) (.11 ) (.16 ) Dividends from net realized gain on investments (.80 ) — Total Distributions (.93 ) (.17 ) (.09 ) (.11 ) (.16 ) Net asset value, end of period 20.48 19.51 14.34 12.23 13.12 Total Return (%) 10.09 37.52 18.02 (6.03 ) 12.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 1.27 1.30 1.27 1.21 Ratio of net expenses to average net assets 1.28 1.24 1.05 1.19 1.21 Ratio of net investment income to average net assets .54 .70 1.17 .59 .87 Portfolio Turnover Rate 66.78 65.33 67.59 83.87 57.06 Net Assets, end of period ($ x 1,000) 13,165 15,451 12,560 12,875 16,832 a Based on average shares outstanding. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for 20 SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- 22 dures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 34,771,521 — — Mutual Funds 47,083 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014,The Bank of NewYork Mellon earned $384 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 12/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 297,808 4,688,839 4,939,564 47,083 .1 Dreyfus Institutional Cash Advantage Fund — 3,991,150 3,991,150 — — Total .1 24 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $950,791, undistributed capital gains $2,997,058 and unrealized appreciation $7,851,991. The tax character of distributions paid to shareholders during the fiscal periods ending December 31, 2014 and December 31, 2013 were as follows: ordinary income $277,962 and $381,448, and long-term capital gains $1,398,049 and $0, respectively. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2014, Service shares were charged $34,018 pursuant to the Distribution Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of 26 transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $110 for transfer agency services and $10 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2014, the fund was charged $14,507 pursuant to the custody agreement. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $22,164, Distribution Plan fees $2,794, custodian fees $5,003, Chief Compliance Officer fees $1,851 and transfer agency fees $21. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2014, amounted to $23,068,790 and $27,322,020, respectively. At December 31, 2014, the cost of investments for federal income tax purposes was $26,966,613; accordingly, accumulated net unrealized appreciation on investments was $7,851,991, consisting of $8,282,628 gross unrealized appreciation and $430,637 gross unrealized depreciation. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Core Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Core Value Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Core Value Portfolio at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2015 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 99.87% of the ordinary dividends paid during the fiscal year ended December 31, 2014 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns.Also, the fund hereby reports $.8002 per share as a long-term capital gain distribution paid on March 20, 2014. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 30 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group medians, except for the ten-year period when the fund’s performance was slightly below the Performance Group median, and variously above and below the Performance Universe medians for the various periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was at the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted 32 that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 34 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 36 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 146 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. 38 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 171 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 166 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, MidCap Stock Portfolio The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Renewal of the Fund’s Management Agreement 37 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Warren Chiang,William Cazalet, C.Wesley Boggs, and Ronald Gala, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 12.09%, and its Service shares produced a total return of 11.76%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 ® Index (the “S&P 400 Index”), produced a total return of 9.77% for the same period. 2 A sustained U.S. economic recovery generally helped support stock prices over the reporting period, including those of most midcap stocks.The fund outperformed its benchmark, mainly due to favorable security selection in the information technology, consumer staples, industrials, and health care sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of midcap companies. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Midcap Stocks Climbed despite Bouts of Volatility Midcap stocks began 2014 in the midst of a rally fueled by falling unemployment and intensifying manufacturing activity, but stocks across all capitalization ranges gave up some of their previous gains in January, when concerns arose regarding economic and political instability in the emerging markets. In addition, U.S. GDP contracted at a surprising annualized 2.1% rate over the first quarter of 2014 due to the dampening economic effects of severe winter weather. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, U.S. stocks began to rebound in February, and some broad market indices climbed to record highs by the beginning of July as investors responded to expectations that subdued inflation would allow the Federal Reserve Board to keep short-term interest rates low even as monetary policymakers gradually backed away from their massive quantitative easing program. Investor optimism appeared to be validated during the second quarter of the year, when the U.S. economy rebounded at a robust 4.6% annualized rate as labor markets, manufacturing activity, and consumer confidence improved. The market encountered renewed volatility in July and September due to disappointing economic data from Europe, China, and Japan, which sparked concerns that a faltering global economy might derail the U.S. expansion. Strong corporate earnings and solid domestic economic data — including an estimated 5.0% annualized GDP growth rate for the third quarter — generally enabled stocks to rebound. However, ongoing turmoil in overseas markets and plummeting commodity prices caused newly risk-averse investors to turn away from smaller growth companies in favor of very large, traditionally defensive stocks with high dividend yields. Consequently, midcap stocks trailed large-cap stocks but produced higher returns than small-cap stocks for the year overall. Stock Selection Bolstered Fund Results Our disciplined investment process was effective in identifying some of the midcap segment of the market’s best performers. The fund achieved especially strong results among semiconductor manufacturers in the information technology sector, where a proposed acquisition of International Rectifier by a Germany-based semiconductor producer generated solid gains, and Integrated Device Technology exhibited robust earnings momentum. However, positive results in the information technology sector were offset to a degree by weakness in real-time information and analysis provider NeuStar, Cl.A, which struggled with concerns regarding the renewal of a key contract. Other positive performers for 2014 came from the food products segment of the consumer staples sector. Most notably, packaged meat and frozen bakery products producer Hillshire Brands was the subject of a bidding war between two protein companies, which helped support a high acquisition price. Among industrial companies, air carrier Southwest Airlines posted better-than-expected earnings and 4 benefited from a decline in fuel costs. In the health care sector, winners included medical insurer Health Net, which reported strong earnings and raised the future guidance it provides to analysts. Disappointments during 2014 included the materials sector, where stock selection, particularly among chemical producers detracted from returns. Likewise, the energy sector suffered a sharp drop in oil prices over the second half of the year, which led to declines across the sector. Fund holding SM Energy was particularly hard hit after announcing lower-than-expected production due to an operational change. Finding Ample Opportunities Using a Disciplined Process As of year-end, our quantitative investment process has continued to identify what we believe are attractive investments among midcap stocks. Indeed, recent bouts of heightened market volatility have provided opportunities to purchase the stocks of companies ranked highly by our process.As the fund’s holdings reach fuller valuations, we typically replace them with high quality companies that display attractive valuations. In addition, we continue to maintain a broadly diversified portfolio. January 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s MidCap 400 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, MidCap Stock Portfolio on 12/31/04 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ 5.60 Ending value (after expenses) $ 1,038.30 $ 1,037.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.28 $ 5.55 Ending value (after expenses) $ 1,020.97 $ 1,019.71 † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial shares and 1.09% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—99.3% Shares Value ($) Banks—4.5% Associated Banc-Corp 148,000 2,757,240 BancorpSouth 79,100 1,780,541 BankUnited 5,600 162,232 Cathay General Bancorp 58,700 1,502,133 Comerica 11,900 557,396 Cullen/Frost Bankers 16,900 1,193,816 East West Bancorp 5,700 220,647 Fulton Financial 21,100 260,796 KeyCorp 30,300 421,170 Capital Goods—9.5% Huntington Ingalls Industries 30,900 3,475,014 IDEX 39,400 3,066,896 Lennox International 25,200 a 2,395,764 Lincoln Electric Holdings 38,000 2,625,420 SPX 30,300 2,603,376 Textron 60,500 2,547,655 Trinity Industries 68,000 1,904,680 Commercial & Professional Services—2.7% Deluxe 34,600 2,153,850 IHS, Cl. A 3,300 b 375,804 Manpowergroup 41,100 2,801,787 Consumer Durables & Apparel—4.5% Deckers Outdoor 33,500 b 3,049,840 Kate Spade & Company 76,700 b 2,455,167 NVR 2,600 b 3,315,858 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services—.7% Domino’s Pizza 3,600 339,012 Hyatt Hotels, Cl. A 9,300 b 559,953 Wyndham Worldwide 4,700 403,072 Diversified Financials—4.4% Affiliated Managers Group 9,480 b 2,012,035 CBOE Holdings 12,100 767,382 SEI Investments 61,000 2,442,440 T. Rowe Price Group 2,400 206,064 Waddell & Reed Financial, Cl. A 62,200 3,098,804 Energy—2.7% Dril-Quip 7,000 b 537,110 Helix Energy Solutions Group 120,700 b 2,619,190 SM Energy 39,700 1,531,626 Tesoro 7,400 550,190 Food & Staples Retailing—1.5% Rite Aid 381,200 b Food, Beverage & Tobacco—.6% Ingredion 6,300 534,492 Lancaster Colony 7,300 683,572 Health Care Equipment & Services—7.4% Align Technology 23,900 b 1,336,249 Boston Scientific 175,300 b 2,322,725 C.R. Bard 7,600 1,266,312 Health Net 62,000 b 3,318,860 Teleflex 25,700 2,950,874 Universal Health Services, Cl. B 24,500 2,725,870 VCA 12,400 b 604,748 Household & Personal Products—1.9% Energizer Holdings 29,400 10 Common Stocks (continued) Shares Value ($) Insurance—5.9% American Financial Group 4,200 255,024 Everest Re Group 20,400 3,474,120 The Hanover Insurance Group 24,900 1,775,868 Lincoln National 12,600 726,642 Old Republic International 151,700 2,219,371 Reinsurance Group of America 13,900 1,217,918 RenaissanceRe Holdings 2,400 233,328 StanCorp Financial Group 22,400 1,564,864 Materials—4.8% Albemarle 6,000 a 360,780 Ball 14,200 968,014 Cabot 36,600 1,605,276 Commercial Metals 106,800 1,739,772 Eagle Materials 5,500 418,165 Olin 18,800 428,076 PolyOne 37,100 1,406,461 Silgan Holdings 7,600 407,360 Worthington Industries 68,900 2,073,201 Media—2.8% John Wiley & Sons, Cl. A 24,000 1,421,760 New York Times, Cl. A 132,000 1,745,040 Starz, Cl. A 78,700 b 2,337,390 Pharmaceuticals, Biotech & Life Sciences—4.4% Charles River Laboratories International 32,200 b 2,049,208 Hospira 15,200 b 931,000 Mettler-Toledo International 12,940 b 3,913,832 PerkinElmer 40,100 1,753,573 Real Estate—6.3% Camden Property Trust 15,500 c 1,144,520 CBL & Associates Properties 87,100 c 1,691,482 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Corrections Corporation of America 73,035 c 2,654,092 Extra Space Storage 12,500 c 733,000 National Retail Properties 37,200 a,c 1,464,564 Omega Healthcare Investors 44,500 a,c 1,738,615 Potlatch 26,900 c 1,126,303 Weingarten Realty Investors 52,500 c 1,833,300 Retailing—5.0% Abercrombie & Fitch, Cl. A 31,400 a 899,296 Bed Bath & Beyond 10,400 b 792,168 Big Lots 65,400 2,617,308 Dillard’s, Cl. A 3,600 450,648 Foot Locker 60,800 3,415,744 O’Reilly Automotive 8,700 b 1,675,794 Semiconductors & Semiconductor Equipment—4.0% Fairchild Semiconductor International 14,500 b 244,760 Integrated Device Technology 159,300 b 3,122,280 Skyworks Solutions 61,300 4,457,123 Software & Services—10.3% Amdocs 10,500 489,878 ANSYS 41,500 b 3,403,000 Broadridge Financial Solutions 4,700 217,046 Computer Sciences 40,500 2,553,525 Convergys 37,300 759,801 DST Systems 30,044 2,828,643 Jack Henry & Associates 29,200 1,814,488 Mentor Graphics 99,100 2,172,272 NeuStar, Cl. A 54,100 a,b 1,503,980 12 Common Stocks (continued) Shares Value ($) Software & Services (continued) PTC 76,000 b 2,785,400 Rovi 67,100 b 1,515,789 Technology Hardware & Equipment—4.7% ARRIS Group 102,700 b 3,100,513 Arrow Electronics 50,300 b 2,911,867 Brocade Communications Systems 124,800 1,477,632 Vishay Intertechnology 120,300 1,702,245 Transportation—4.1% Alaska Air Group 18,200 1,087,632 Kirby 28,600 b 2,309,164 Old Dominion Freight Line 23,600 b 1,832,304 Southwest Airlines 65,600 2,776,192 Utilities—6.6% Atmos Energy 28,100 1,566,294 Entergy 14,000 1,224,720 IDACORP 45,500 3,011,645 National Fuel Gas 41,600 2,892,448 PNM Resources 41,600 1,232,608 Westar Energy 72,500 2,989,900 Total Common Stocks (cost $168,301,744) Other Investment—.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,336,380) 1,336,380 d The Fund 13 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,489,803) 5,489,803 d Total Investments (cost $175,127,927) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At December 31, 2014, the value of the fund’s securities on loan was $5,290,074 and the value of the collateral held by the fund was $5,489,803. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.3 Transportation 4.1 Capital Goods 9.5 Semiconductors & Health Care Equipment & Services 7.4 Semiconductor Equipment 4.0 Utilities 6.6 Money Market Investments 3.5 Real Estate 6.3 Media 2.8 Insurance 5.9 Commercial & Retailing 5.0 Professional Services 2.7 Materials 4.8 Energy 2.7 Technology Hardware & Equipment 4.7 Household & Personal Products 1.9 Banks 4.5 Food & Staples Retailing 1.5 Consumer Durables & Apparel 4.5 Consumer Services .7 Diversified Financials 4.4 Food, Beverage & Tobacco .6 Pharmaceuticals, Biotech & Life Sciences 4.4 † Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $5,290,074)—Note 1(b): Unaffiliated issuers 168,301,744 194,329,976 Affiliated issuers 6,826,183 6,826,183 Cash 434,567 Dividends and securities lending income receivable 212,379 Prepaid expenses 937 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 139,285 Liability for securities on loan—Note 1(b) 5,489,803 Payable for shares of Beneficial Interest redeemed 416,727 Accrued expenses 63,586 Net Assets ($) Composition of Net Assets ($): Paid-in capital 137,486,489 Accumulated undistributed investment income—net 1,160,450 Accumulated net realized gain (loss) on investments 31,019,470 Accumulated net unrealized appreciation (depreciation) on investments 26,028,232 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 160,482,026 35,212,615 Shares Outstanding 6,969,559 1,533,246 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,714,337 Affiliated issuers 748 Income from securities lending—Note 1(b) 54,067 Total Income Expenses: Management fee—Note 3(a) 1,388,941 Distribution fees—Note 3(b) 65,253 Professional fees 61,793 Trustees’ fees and expenses—Note 3(c) 51,851 Prospectus and shareholders’ reports 36,490 Custodian fees—Note 3(b) 18,475 Loan commitment fees—Note 2 1,684 Shareholder servicing costs—Note 3(b) 1,033 Registration fees 767 Miscellaneous 16,202 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (4 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 31,053,585 Net unrealized appreciation (depreciation) on investments (11,297,380 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment income—net 1,126,667 1,800,471 Net realized gain (loss) on investments 31,053,585 24,580,779 Net unrealized appreciation (depreciation) on investments (11,297,380 ) 22,964,034 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (1,600,836 ) (2,004,668 ) Service Shares (180,578 ) (239,571 ) Net realized gain on investments: Initial Shares (868,833 ) — Service Shares (126,481 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,644,215 9,556,906 Service Shares 16,589,102 4,690,114 Dividends reinvested: Initial Shares 2,469,669 2,004,668 Service Shares 307,059 239,571 Cost of shares redeemed: Initial Shares (25,817,267 ) (22,485,449 ) Service Shares (8,124,921 ) (4,832,159 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 182,520,640 146,245,944 End of Period Undistributed investment income—net 1,160,450 1,815,197 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2014 2013 Capital Share Transactions: Initial Shares Shares sold 444,102 526,247 Shares issued for dividends reinvested 117,940 114,815 Shares redeemed (1,194,189 ) (1,227,217 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 749,291 257,048 Shares issued for dividends reinvested 14,678 13,721 Shares redeemed (375,381 ) (265,704 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.87 15.68 13.16 13.17 10.46 Investment Operations: Investment income—net a .14 .20 .23 .06 .06 Net realized and unrealized gain (loss) on investments 2.35 5.24 2.36 .00 b 2.76 Total from Investment Operations 2.49 5.44 2.59 .06 2.82 Distributions: Dividends from investment income—net (.21 ) (.25 ) (.07 ) (.07 ) (.11 ) Dividends from net realized gain on investments (.12 ) — Total Distributions (.33 ) (.25 ) (.07 ) (.07 ) (.11 ) Net asset value, end of period 23.03 20.87 15.68 13.16 13.17 Total Return (%) 12.09 34.99 19.67 .40 27.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 .86 .85 .86 .84 Ratio of net expenses to average net assets .85 .86 .85 .86 .84 Ratio of net investment income to average net assets .64 1.11 1.58 .50 .54 Portfolio Turnover Rate 83.06 68.72 73.96 81.48 79.28 Net Assets, end of period ($ x 1,000) 160,482 158,682 128,410 123,187 147,155 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.83 15.65 13.14 13.16 10.46 Investment Operations: Investment income—net a .09 .16 .19 .02 .05 Net realized and unrealized gain (loss) on investments 2.34 5.23 2.35 .01 2.76 Total from Investment Operations 2.43 5.39 2.54 .03 2.81 Distributions: Dividends from investment income—net (.17 ) (.21 ) (.03 ) (.05 ) (.11 ) Dividends from net realized gain on investments (.12 ) — Total Distributions (.29 ) (.21 ) (.03 ) (.05 ) (.11 ) Net asset value, end of period 22.97 20.83 15.65 13.14 13.16 Total Return (%) 11.76 34.70 19.34 .20 26.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 1.11 1.10 1.11 1.09 Ratio of net expenses to average net assets 1.10 1.11 1.10 1.11 .97 Ratio of net investment income to average net assets .40 .86 1.32 .18 .40 Portfolio Turnover Rate 83.06 68.72 73.96 81.48 79.28 Net Assets, end of period ($ x 1,000) 35,213 23,838 17,836 17,050 19,586 a Based on average shares outstanding. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400® Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 194,329,976 — — Mutual Funds 6,826,183 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 24 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014, The Bank of New York Mellon earned $15,074 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 12/31/2014($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 386,757 20,128,954 19,179,331 1,336,380 .7 Dreyfus Institutional Cash Advantage Fund 8,127,185 76,458,860 79,096,242 5,489,803 2.8 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $8,871,634, undistributed capital gains $23,300,391 and unrealized appreciation $25,998,879. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: ordinary income $1,781,414 and $2,244,239, and long-term capital gains $995,314 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million 26 unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2014, Service shares were charged $65,253 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $883 for transfer agency services and $61 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $4. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2014, the fund was charged $18,475 pursuant to the custody agreement. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $123,398, Distribution Plan fees $7,191, custodian fees $6,627, Chief Compliance Officer fees $1,851 and transfer agency fees $218. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2014, amounted to $153,834,492 and $160,918,926, respectively. At December 31, 2014, the cost of investments for federal income tax purposes was $175,157,280; accordingly, accumulated net unrealized appreciation on investments was $25,998,879, consisting of $34,110,034 gross unrealized appreciation and $8,111,155 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, MidCap Stock Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, MidCap Stock Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, MidCap Stock Portfolio at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2015 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the portfolio hereby reports 99.95% of the ordinary dividends paid during the fiscal year ended December 31, 2014 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns. Also, the fund hereby reports $.1162 per share as a long-term capital gain distribution paid on March 19, 2014. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies 32 and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods, except for the ten-year period when the fund’s performance was below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the Expense Group median and at the Expense Universe median and the fund’s total expenses were below the Expense Group median and slightly above the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light 34 of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 36 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 38 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 146 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. 40 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 171 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 166 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 41 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 28 Statement of Financial Futures 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 33 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Information About the Renewal of the Fund’s Management Agreement 49 Board Members Information 52 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 5.12%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s SmallCap 600 ® Index (the “S&P 600 Index”), produced a 5.76% total return for the same period. Despite bouts of volatility stemming from concerns regarding overseas markets, a sustained U.S. economic recovery generally helped support stock market gains over the reporting period. However, these influences proved far more favorable for large-caps stocks than their small-cap counterparts. The difference in returns between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index. To pursue its goal, the fund invests in a representative sample of stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index.The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation, and other fundamental benchmark characteristics. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Stocks Climbed despite Global Headwinds U.S. stocks across all capitalization ranges began 2014 in the midst of a rally fueled by a falling unemployment rate and intensifying manufacturing activity. Nonetheless, equities gave up some of their previous gains in January when worries arose regarding economic and political instability in the emerging markets. In addition, U.S. GDP contracted at a surprising annualized 2.1% rate over the first quarter due to the dampening economic effects of severe winter weather. Nonetheless, U.S. stocks began to rebound strongly in February, with the S&P 500 Index climbing to a series of new highs through the end of June as investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) responded positively to expectations that muted inflation would allow the Federal Reserve Board to keep short-term interest rates low. In fact, various economic indicators improved steadily in warmer weather, and the U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter of the year. The market encountered renewed volatility in July and September when disappointing economic growth in Europe, China, and Japan sparked concerns that a weak global economy might derail the U.S. expansion. In addition, oil and commodity prices plummeted amid sluggish demand for a relatively heavy supply of crude oil, metals, coal, and agricultural products. Despite these global developments, strong corporate earnings and solid domestic economic data — including an estimated 5.0% annualized GDP growth rate for the third quarter of 2014 — drove large-cap stocks higher, enabling some measures of large-cap market performance to end the year near record highs. Small-cap stocks fared less well during the fourth quarter when newly risk-averse investors favored larger, better established companies, particularly those with generous dividend yields. Technology and Financial Stocks Led Market’s Advance The information technology sector led the small-cap market’s moderate advance, as demand climbed among suppliers of microchips and touchscreens to smartphone and tablet producers. Cybersecurity software developers also encountered rising demand for their products. Gaming software companies saw sales improve in the recovering economy after releasing a number of new titles. Developers of cloud computing technologies and makers of electrical equipment benefited from greater capital spending by businesses, while data storage specialists and identification systems providers achieved higher sales volumes in the emerging markets. Among financial companies, real estate investment trusts (REITs) gained considerable value due to greater demand from income-oriented investors seeking competitive yields from dividend-paying stocks in a low-interest-rate environment. REITs specializing in hotels and residential rental properties fared especially well. Regional banks also gained value as mortgage lending and refinancing volumes increased. In the health care sector, strong research-and-development pipelines and robust mergers-and-acquisitions activity lifted the stocks of pharmaceutical developers and biotechnology firms. Managed care providers benefited from greater Medicare spending and full implementation of the Affordable Care Act. 4 On the other hand, in the energy sector, falling oil prices led to weak results from offshore drillers, and coal producers were hurt by competition from lower cost natural gas. In the materials sector, chemical companies specializing in agricultural products were hurt by falling commodity prices and a severe drought in California. At times during the reporting period, we employed futures contracts to help replicate the performance of the S&P 600 Index. Replicating the Performance of the S&P 600 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. January 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s 500 ® ,” “S&P 500 ® ” and “Standard & Poor’s SmallCap ®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund to reflect the fund’s benchmark.The fund is not sponsored, endorsed, sold, or promoted by Standard & Poor’s, and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio on 12/31/04 to a $10,000 investment made in the Standard & Poor’s SmallCap 600 Index (the “Index”) on that date. The fund is subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses.The Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. The Index reflects the reinvestment of dividends and, where applicable, capital gain distributions. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Portfolio % % % Standard & Poor’s SmallCap 600 Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Expenses paid per $1,000 † $ 3.06 Ending value (after expenses) $ 1,021.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,022.18 † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—96.8% Shares Value ($) Automobiles & Components—.6% Dorman Products 14,376 a,b 693,930 Drew Industries 11,310 b 577,602 Standard Motor Products 9,909 377,731 Superior Industries International 6,109 120,897 Winnebago Industries 12,169 264,797 Banks—8.5% Bank Mutual 34,966 239,867 Bank of the Ozarks 28,084 1,064,945 Banner 11,709 503,721 BBCN Bancorp 32,473 466,962 BofI Holding 5,196 b 404,301 Boston Private Financial Holdings 45,381 611,282 Brookline Bancorp 26,941 270,218 Cardinal Financial 9,817 194,671 Central Pacific Financial 12,931 278,017 City Holding 7,252 337,436 Columbia Banking System 25,200 695,772 Community Bank System 16,550 631,052 CVB Financial 51,895 831,358 Dime Community Bancshares 8,234 134,050 F.N.B 75,874 1,010,642 First BanCorp 56,854 b 333,733 First Commonwealth Financial 54,338 500,996 First Financial Bancorp 26,614 494,754 First Financial Bankshares 29,720 a 888,034 First Midwest Bancorp 41,441 709,056 Glacier Bancorp 38,521 1,069,728 Hanmi Financial 19,558 426,560 Home BancShares 24,677 793,612 Independent Bank 8,830 378,012 MB Financial 31,978 1,050,797 National Penn Bancshares 65,593 690,366 NBT Bancorp 16,910 444,226 Northwest Bancshares 39,857 499,408 OFG Bancorp 21,186 352,747 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Banks (continued) Old National Bancorp 56,824 845,541 Oritani Financial 24,549 378,055 Pinnacle Financial Partners 18,127 716,742 PrivateBancorp 36,128 1,206,675 Provident Financial Services 31,191 563,310 S&T Bancorp 17,530 522,569 Simmons First National, Cl. A 9,812 398,858 Sterling Bancorp 32,824 472,009 Susquehanna Bancshares 82,677 1,110,352 Texas Capital Bancshares 20,072 b 1,090,512 Tompkins Financial 3,455 191,062 TrustCo Bank 31,121 225,939 UMB Financial 16,438 935,158 United Bankshares 27,395 1,025,943 United Community Banks 24,472 463,500 ViewPoint Financial Group 17,177 409,672 Westamerica Bancorporation 10,598 519,514 Wilshire Bancorp 31,357 317,646 Wintrust Financial 22,167 1,036,529 Capital Goods—9.8% AAON 22,390 501,312 AAR 18,386 510,763 Aceto 12,402 269,123 Actuant, Cl. A 33,642 916,408 Aegion 19,334 b 359,806 AeroVironment 6,797 b 185,218 Albany International, Cl. A 13,445 510,776 American Science & Engineering 1,688 87,607 American Woodmark 7,503 b 303,421 Apogee Enterprises 13,072 553,861 Applied Industrial Technologies 17,495 797,597 Astec Industries 7,858 308,898 AZZ 11,046 518,278 Barnes Group 21,990 813,850 Briggs & Stratton 26,250 536,025 CIRCOR International 8,765 528,354 10 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Comfort Systems USA 20,110 344,283 Cubic 8,102 426,489 Curtiss-Wright 23,583 1,664,724 DXP Enterprises 5,432 b 274,479 Dycom Industries 14,232 b 499,401 EMCOR Group 33,670 1,497,978 Encore Wire 8,285 309,279 EnerSys 23,453 1,447,519 Engility Holdings 9,073 b 388,324 EnPro Industries 10,055 b 631,052 ESCO Technologies 15,189 560,474 Federal Signal 35,795 552,675 Franklin Electric 16,245 609,675 GenCorp 22,722 a,b 415,813 General Cable 23,375 348,288 Gibraltar Industries 11,647 b 189,380 Griffon 23,130 307,629 Hillenbrand 31,530 1,087,785 John Bean Technologies 15,809 519,484 Kaman 10,603 425,074 Lindsay 6,464 554,223 Lydall 6,161 b 202,204 Moog, Cl. A 20,412 b 1,511,100 Mueller Industries 26,702 911,606 National Presto Industries 1,670 a 96,927 Orbital Sciences 31,959 b 859,378 PGT 15,018 b 144,623 Powell Industries 2,943 144,413 Quanex Building Products 20,350 382,173 Simpson Manufacturing 21,980 760,508 Standex International 5,370 414,886 TASER International 25,426 a,b 673,280 Teledyne Technologies 18,550 b 1,905,827 Tennant 7,589 547,698 Titan International 20,360 a 216,427 Toro 27,689 1,766,835 Universal Forest Products 11,302 601,266 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Veritiv 3,860 200,218 Vicor 7,117 b 86,116 Watts Water Technologies, Cl. A 13,539 858,914 Commercial & Professional Services—4.1% ABM Industries 23,428 671,212 Brady, Cl. A 24,552 671,252 CDI 8,644 153,085 Exponent 6,515 537,488 G&K Services, Cl. A 8,813 624,401 Healthcare Services Group 30,138 932,168 Heidrick & Struggles International 7,267 167,504 Insperity 9,131 309,450 Interface 26,467 435,911 Kelly Services, Cl. A 11,908 202,674 Korn/Ferry International 27,426 b 788,772 Matthews International, Cl. A 13,991 680,942 Mobile Mini 22,299 903,332 Navigant Consulting 26,671 b 409,933 On Assignment 23,270 b 772,331 Resources Connection 17,719 291,478 Tetra Tech 27,933 745,811 The Brink’s Company 26,852 655,457 TrueBlue 23,152 b 515,132 UniFirst 8,055 978,280 United Stationers 20,566 867,063 US Ecology 8,946 358,914 Viad 6,187 164,945 WageWorks 13,586 b 877,248 Consumer Durables & Apparel—3.7% Arctic Cat 6,599 234,265 Callaway Golf 35,564 273,843 Crocs 33,476 b 418,115 Ethan Allen Interiors 13,455 416,701 G-III Apparel Group 8,418 b 850,302 Helen of Troy 11,301 b 735,243 12 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Iconix Brand Group 25,138 b 849,413 iRobot 13,177 a,b 457,505 La-Z-Boy 26,623 714,561 M/I Homes 10,923 b 250,792 Meritage Homes 16,009 b 576,164 Movado Group 10,934 310,198 Oxford Industries 8,344 460,672 Perry Ellis International 3,540 b 91,792 Quiksilver 50,174 b 110,885 Ryland Group 22,831 880,363 Skechers USA, Cl. A 20,441 b 1,129,365 Standard Pacific 67,353 b 491,003 Steven Madden 29,799 b 948,502 Sturm Ruger & Co. 8,870 a 307,168 Unifi 6,804 b 202,283 Universal Electronics 7,731 b 502,747 Wolverine World Wide 48,739 1,436,338 Consumer Services—4.4% American Public Education 10,067 b 371,170 Biglari Holdings 465 b 185,772 BJ’s Restaurants 8,468 b 425,178 Bob Evans Farms 9,660 494,399 Boyd Gaming 34,472 b 440,552 Buffalo Wild Wings 9,484 b 1,710,724 Capella Education 5,943 457,373 Career Education 18,464 b 128,509 Cracker Barrel Old Country Store 10,414 1,465,875 DineEquity 8,056 834,924 Interval Leisure Group 18,954 395,949 Jack in the Box 19,664 1,572,333 Marcus 13,987 258,899 Marriott Vacations Worldwide 15,022 1,119,740 Monarch Casino & Resort 5,445 b 90,333 Papa John’s International 13,426 749,171 Pinnacle Entertainment 27,044 a,b 601,729 Red Robin Gourmet Burgers 5,855 b 450,689 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Regis 15,938 b 267,121 Ruby Tuesday 23,781 b 162,662 Ruth’s Hospitality Group 22,486 337,290 Scientific Games, Cl. A 16,032 a,b 204,087 Sonic 25,346 690,172 Strayer Education 4,892 b 363,378 Texas Roadhouse 28,470 961,147 Universal Technical Institute 6,317 62,159 Diversified Financials—3.8% Calamos Asset Management, Cl. A 11,271 150,130 Cash America International 14,006 316,816 Encore Capital Group 9,652 b 428,549 Enova International 13,990 311,417 Evercore Partners, Cl. A 17,836 934,071 EZCORP, Cl. A 16,836 a,b 197,823 Financial Engines 26,148 a 955,709 First Cash Financial Services 13,727 b 764,182 FXCM, Cl. A 13,320 220,712 Green Dot, Cl. A 18,406 b 377,139 Greenhill & Co. 14,239 620,820 HFF, Cl. A 17,806 639,592 Interactive Brokers Group, Cl. A 23,262 678,320 Investment Technology Group 20,689 b 430,745 MarketAxess Holdings 19,179 1,375,326 Piper Jaffray 7,269 b 422,256 PRA Group 25,311 b 1,466,266 Stifel Financial 29,599 b 1,510,141 Virtus Investment Partners 3,322 566,368 World Acceptance 5,532 a,b 439,517 Energy—3.4% Approach Resources 13,260 a,b 84,731 Arch Coal 103,603 184,413 Basic Energy Services 16,874 b 118,287 Bill Barrett 23,690 b 269,829 Bonanza Creek Energy 15,156 b 363,744 14 Common Stocks (continued) Shares Value ($) Energy (continued) Bristow Group 16,655 1,095,732 C&J Energy Services 20,205 b 266,908 Carrizo Oil & Gas 21,253 b 884,125 Cloud Peak Energy 26,303 b 241,462 Comstock Resources 23,079 a 157,168 Contango Oil & Gas 6,844 b 200,119 Era Group 11,930 b 252,320 Exterran Holdings 29,879 973,458 Geospace Technologies 5,719 b 151,554 Green Plains 16,179 400,916 Gulf Island Fabrication 8,424 163,341 GulfMark Offshore, Cl. A 11,880 290,110 Hornbeck Offshore Services 14,659 b 366,035 ION Geophysical 82,156 b 225,929 Matrix Service 13,933 b 310,985 Newpark Resources 45,369 b 432,820 Northern Oil and Gas 25,463 a,b 143,866 Paragon Offshore 40,925 a 113,362 PDC Energy 17,331 b 715,250 Penn Virginia 31,420 a,b 209,886 PetroQuest Energy 30,634 b 114,571 Pioneer Energy Services 32,245 b 178,637 Rex Energy 21,483 a,b 109,563 SEACOR Holdings 8,514 b 628,418 Stone Energy 26,506 b 447,421 Swift Energy 18,435 a,b 74,662 Synergy Resources 30,378 b 380,940 Tesco 18,564 a 237,990 TETRA Technologies 27,722 b 185,183 US Silica Holdings 26,573 a 682,660 Food & Staples Retailing—.8% Andersons 13,333 708,516 Casey’s General Stores 16,805 1,517,828 SpartanNash 13,080 341,911 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco—2.1% Alliance One International 75,454 b 119,217 B&G Foods 23,675 707,883 Boston Beer, Cl. A 3,865 b 1,119,072 Cal-Maine Foods 11,892 464,145 Calavo Growers 5,845 276,469 Darling Ingredients 72,324 b 1,313,404 Diamond Foods 9,134 b 257,853 J&J Snack Foods 7,052 767,046 Sanderson Farms 10,687 a 897,975 Seneca Foods, Cl. A 6,444 b 174,181 Snyder’s-Lance 22,961 701,459 Universal 10,112 444,726 Health Care Equipment & Services—8.0% Abaxis 10,320 586,486 ABIOMED 17,068 b 649,608 Air Methods 15,799 b 695,630 Almost Family 1,909 b 55,266 Amedisys 12,690 b 372,452 AMN Healthcare Services 22,133 b 433,807 AmSurg 21,449 b 1,173,904 Analogic 6,615 559,695 AngioDynamics 12,213 b 232,169 Anika Therapeutics 8,139 b 331,583 Bio-Reference Laboratories 10,343 b 332,321 Cantel Medical 15,012 649,419 Chemed 9,010 a 952,087 Computer Programs & Systems 4,369 265,417 CONMED 12,898 579,894 CorVel 5,488 b 204,263 Cross Country Healthcare 10,644 b 132,837 CryoLife 9,536 108,043 Cyberonics 11,800 b 657,024 Cynosure, Cl. A 6,224 b 170,662 Ensign Group 7,838 347,929 ExamWorks Group 16,007 b 665,731 Gentiva Health Services 11,066 b 210,807 16 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Greatbatch 13,502 b 665,649 Haemonetics 23,691 a,b 886,517 Hanger 15,427 b 337,851 HealthStream 8,219 b 242,296 Healthways 14,929 b 296,789 ICU Medical 6,556 b 536,936 Integra LifeSciences Holdings 10,141 b 549,946 Invacare 13,711 229,796 IPC The Hospitalist 7,485 b 343,487 Kindred Healthcare 33,374 606,739 Landauer 6,668 227,646 LHC Group 7,437 b 231,886 Magellan Health 14,310 b 859,029 Masimo 22,566 b 594,388 MedAssets 29,433 b 581,596 Medidata Solutions 23,825 b 1,137,644 Meridian Bioscience 22,221 a 365,758 Merit Medical Systems 17,482 b 302,963 Molina Healthcare 13,917 b 744,977 MWI Veterinary Supply 6,022 b 1,023,198 Natus Medical 17,271 b 622,447 Neogen 15,328 b 760,116 NuVasive 22,257 b 1,049,640 Omnicell 18,341 b 607,454 PharMerica 15,391 b 318,748 Providence Service 5,419 b 197,468 Quality Systems 24,051 374,955 SurModics 11,076 b 244,780 West Pharmaceutical Services 34,623 1,843,329 Household & Personal Products—.4% Central Garden & Pet, Cl. A 21,685 b 207,092 Inter Parfums 8,101 222,372 Medifast 8,486 b 284,705 WD-40 7,513 639,206 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Insurance—2.5% American Equity Investment Life Holding 35,663 1,041,003 AMERISAFE 8,589 363,830 eHealth 7,144 b 178,028 Employers Holdings 17,809 418,690 HCI Group 3,985 172,311 Horace Mann Educators 16,109 534,497 Infinity Property & Casualty 6,134 473,913 Meadowbrook Insurance Group 13,762 116,427 Montpelier Re Holdings 18,248 653,643 Navigators Group 5,540 b 406,304 ProAssurance 25,299 1,142,250 RLI 15,592 770,245 Safety Insurance Group 5,137 328,819 Selective Insurance Group 27,570 749,077 Stewart Information Services 9,839 364,437 United Fire Group 12,000 356,760 Universal Insurance Holdings 15,172 310,267 Materials—5.3% A. Schulman 13,269 537,793 A.M. Castle & Co. 9,901 a,b 79,010 AK Steel Holding 78,892 a,b 468,618 American Vanguard 5,265 61,179 Balchem 13,341 889,044 Boise Cascade 15,808 b 587,267 Calgon Carbon 29,694 b 617,041 Century Aluminum 26,437 b 645,063 Clearwater Paper 10,761 b 737,667 Deltic Timber 3,676 251,438 Flotek Industries 19,896 b 372,652 FutureFuel 9,535 124,146 Glatfelter 19,909 509,073 Globe Specialty Metals 34,931 601,861 H.B. Fuller 21,420 953,833 Hawkins 2,111 91,470 Haynes International 4,806 233,091 Headwaters 37,413 b 560,821 18 Common Stocks (continued) Shares Value ($) Materials (continued) Innophos Holdings 10,964 640,846 Intrepid Potash 25,172 a,b 349,387 Kaiser Aluminum 9,721 694,371 KapStone Paper and Packaging 37,303 1,093,351 Koppers Holdings 6,369 165,467 Kraton Performance Polymers 14,345 b 298,233 LSB Industries 6,419 b 201,813 Materion 11,143 392,568 Myers Industries 8,754 154,070 Neenah Paper 9,418 567,623 Olympic Steel 4,593 81,664 OM Group 15,318 456,476 Quaker Chemical 6,774 623,479 Rayonier Advanced Materials 20,015 a 446,335 RTI International Metals 14,135 b 357,050 Schweitzer-Mauduit International 13,811 584,205 Stepan 10,433 418,155 Stillwater Mining 61,737 b 910,003 SunCoke Energy 30,036 580,896 Tredegar 10,047 225,957 Wausau Paper 26,511 301,430 Zep 9,611 145,607 Media—.3% E.W. Scripps, Cl. A 19,010 b 424,874 Harte-Hanks 25,401 196,604 Scholastic 9,877 359,720 Sizmek 12,022 b 75,258 Pharmaceuticals, Biotech & Life Sciences—3.1% Acorda Therapeutics 20,273 b 828,558 Affymetrix 45,134 b 445,473 Akorn 33,568 b 1,215,162 Albany Molecular Research 8,917 b 145,169 Cambrex 14,987 b 324,019 DepoMed 27,439 b 442,042 Emergent BioSolutions 17,674 b 481,263 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Impax Laboratories 33,283 b 1,054,405 Lannett Company 13,258 b 568,503 Ligand Pharmaceuticals 10,469 b 557,055 Luminex 18,682 b 350,474 Medicines 28,525 b 789,287 Momenta Pharmaceuticals 21,574 b 259,751 PAREXEL International 27,499 b 1,527,844 Prestige Brands Holdings 25,652 b 890,637 Repligen 14,354 b 284,209 Sagent Pharmaceuticals 10,116 b 254,013 Spectrum Pharmaceuticals 21,529 a,b 149,196 Real Estate—8.2% Acadia Realty Trust 28,212 c 903,630 Agree Realty 5,657 c 175,876 American Assets Trust 18,011 c 717,018 Associated Estates Realty 25,251 c 586,076 Aviv 12,368 c 426,449 Capstead Mortgage 52,997 a,c 650,803 CareTrust 10,546 130,033 Cedar Realty Trust 39,978 c 293,439 Chesapeake Lodging Trust 22,939 c 853,560 CoreSite Realty 9,142 c 356,995 Cousins Properties 90,821 c 1,037,176 DiamondRock Hospitality 99,075 c 1,473,245 EastGroup Properties 15,006 c 950,180 Education Realty Trust 21,905 c 801,504 EPR Properties 27,502 c 1,584,940 Forestar Group 16,497 b,c 254,054 Franklin Street Properties 34,192 c 419,536 GEO Group 36,654 1,479,355 Getty Realty 17,692 c 322,171 Government Properties Income Trust 35,931 c 826,772 Healthcare Realty Trust 42,768 c 1,168,422 Inland Real Estate 47,446 c 519,534 Kite Realty Group Trust 35,621 c 1,023,748 Lexington Realty Trust 96,983 a,c 1,064,873 20 Common Stocks (continued) Shares Value ($) Real Estate (continued) LTC Properties 18,719 c 808,099 Medical Properties Trust 75,759 c 1,043,959 Parkway Properties 34,491 c 634,289 Pennsylvania Real Estate Investment Trust 32,322 c 758,274 Post Properties 27,142 c 1,595,135 PS Business Parks 10,303 c 819,501 Retail Opportunity Investments 40,779 c 684,679 Sabra Health Care 22,203 c 674,305 Saul Centers 7,146 c 408,680 Sovran Self Storage 16,697 c 1,456,312 Universal Health Realty Income Trust 7,162 c 344,635 Urstadt Biddle Properties, Cl. A 14,355 c 314,087 Retailing—5.1% Aeropostale 36,652 a,b 85,033 Barnes & Noble 19,929 b 462,751 Big 5 Sporting Goods 9,561 139,877 Blue Nile 6,264 b 225,567 Brown Shoe Co. 20,636 663,447 Buckle 13,333 a 700,249 Cato, Cl. A 13,321 561,880 Christopher & Banks 14,670 b 83,766 Finish Line, Cl. A 24,690 600,214 Francesca’s Holdings 21,121 b 352,721 Fred’s, Cl. A 13,301 231,570 FTD Companies 8,546 b 297,572 Genesco 10,568 b 809,720 Group 1 Automotive 9,718 870,927 Haverty Furniture 13,529 297,773 Hibbett Sports 11,798 b 571,377 Kirkland’s 7,728 b 182,690 Lithia Motors, Cl. A 11,217 972,402 Lumber Liquidators Holdings 12,168 a,b 806,860 MarineMax 10,389 b 208,299 Men’s Wearhouse 21,856 964,942 Monro Muffler Brake 13,248 765,734 NutriSystem 13,248 258,998 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Outerwall 10,854 a,b 816,438 PEP Boys-Manny Moe & Jack 20,961 b 205,837 PetMed Express 10,485 a 150,669 Pool 21,379 1,356,284 Select Comfort 25,233 b 682,048 Sonic Automotive, Cl. A 12,992 351,304 Stage Stores 10,802 223,601 Stein Mart 13,136 192,048 The Children’s Place 11,446 652,422 Tuesday Morning 18,405 b 399,389 Vitamin Shoppe 14,766 b 717,332 VOXX International 10,882 b 95,326 Zumiez 10,052 b 388,309 Semiconductors & Semiconductor Equipment—3.4% Advanced Energy Industries 18,930 b 448,641 Brooks Automation 34,679 442,157 Cabot Microelectronics 10,910 b 516,261 CEVA 13,433 b 243,675 Cirrus Logic 30,909 b 728,525 Cohu 10,332 122,951 Diodes 20,708 b 570,920 DSP Group 15,468 b 168,137 Entropic Communications 41,284 b 104,449 Exar 12,549 b 128,000 Kopin 30,842 b 111,648 Kulicke & Soffa Industries 39,138 b 565,935 Micrel 15,627 226,748 Microsemi 44,147 b 1,252,892 MKS Instruments 26,257 961,006 Monolithic Power Systems 16,070 799,322 Nanometrics 7,456 b 125,410 Pericom Semiconductor 17,214 b 233,078 Power Integrations 15,647 809,576 Rudolph Technologies 17,902 b 183,137 Synaptics 16,364 b 1,126,498 Tessera Technologies 19,840 709,478 22 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Ultratech 10,042 b 186,380 Veeco Instruments 16,685 b 581,973 Software & Services—6.9% Blackbaud 23,960 1,036,510 Blucora 21,556 b 298,551 Bottomline Technologies 18,351 b 463,913 CACI International, Cl. A 11,491 b 990,294 Cardtronics 22,635 b 873,258 Ciber 29,928 b 106,244 comScore 13,712 b 636,648 CSG Systems International 18,833 472,143 Dealertrack Technologies 19,048 b 844,017 Dice Holdings 11,890 b 119,019 Digital River 15,624 b 386,382 Ebix 15,118 a 256,855 Epiq Systems 10,641 181,748 ExlService Holdings 18,217 b 523,010 Forrester Research 5,683 223,683 Heartland Payment Systems 16,390 884,241 iGATE 14,596 b 576,250 Interactive Intelligence Group 6,555 b 313,985 j2 Global 20,541 1,273,542 Liquidity Services 10,712 a,b 87,517 LivePerson 19,892 b 280,477 LogMeIn 12,326 b 608,165 Manhattan Associates 36,053 b 1,468,078 ManTech International, Cl. A 11,333 342,597 MAXIMUS 33,348 1,828,804 MicroStrategy, Cl. A 4,226 b 686,302 Monotype Imaging Holdings 21,174 610,446 Monster Worldwide 46,383 b 214,289 NetScout Systems 19,901 b 727,183 NIC 31,838 572,766 Perficient 14,215 b 264,825 Progress Software 27,830 b 751,967 QuinStreet 12,138 b 73,678 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Stamps.com 8,731 b 419,001 SYKES Enterprises 22,580 b 529,953 Synchronoss Technologies 14,892 b 623,379 Take-Two Interactive Software 42,831 b 1,200,553 Tangoe 14,111 b 183,866 TeleTech Holdings 9,674 b 229,080 VASCO Data Security International 13,907 a,b 392,316 Virtusa 11,021 b 459,245 XO Group 12,908 b 235,055 Technology Hardware & Equipment—5.9% ADTRAN 25,938 565,448 Agilysys 10,199 b 128,405 Anixter International 13,050 b 1,154,403 Badger Meter 6,347 376,694 Bel Fuse, Cl. B 5,345 146,132 Benchmark Electronics 29,381 b 747,453 Black Box 8,331 199,111 CalAmp 14,120 b 258,396 Checkpoint Systems 21,554 b 295,936 Coherent 12,465 b 756,875 Comtech Telecommunications 6,381 201,129 CTS 21,006 374,537 Daktronics 20,749 259,570 DTS 4,712 b 144,894 Electro Scientific Industries 12,488 96,907 Electronics For Imaging 20,976 b 898,402 Fabrinet 16,877 b 299,398 FARO Technologies 7,367 b 461,764 Harmonic 54,546 b 382,367 II-VI 22,976 b 313,622 Insight Enterprises 21,039 b 544,700 Ixia 26,316 b 296,055 Littelfuse 9,746 942,146 Mercury Systems 8,112 b 112,919 Methode Electronics 19,665 717,969 24 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) MTS Systems 6,174 463,235 NETGEAR 17,031 b 605,963 Newport 22,741 b 434,581 OSI Systems 7,490 b 530,067 Park Electrochemical 9,316 232,248 Plexus 17,798 b 733,456 QLogic 43,574 b 580,406 Rofin-Sinar Technologies 14,989 b 431,234 Rogers 9,937 b 809,269 Sanmina 41,698 b 981,154 ScanSource 12,832 b 515,333 Super Micro Computer 15,093 b 526,444 SYNNEX 11,731 916,895 TTM Technologies 28,467 b 214,357 ViaSat 18,932 b 1,193,284 Telecommunication Services—.6% 8x8 37,599 b 344,407 Atlantic Tele-Network 6,116 413,380 Cincinnati Bell 74,513 b 237,696 Consolidated Communications Holdings 22,663 630,711 General Communication, Cl. A 16,922 b 232,678 Lumos Networks 5,197 87,414 NTELOS Holdings 6,056 25,375 Spok Holdings 10,227 177,541 Transportation—2.2% Allegiant Travel 6,000 901,980 ArcBest 13,745 637,356 Atlas Air Worldwide Holdings 9,967 b 491,373 Celadon Group 10,542 239,198 Forward Air 13,988 704,576 Heartland Express 22,927 619,258 Hub Group, Cl. A 15,308 b 582,929 Knight Transportation 24,977 840,726 Matson 23,120 798,102 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Transportation (continued) Roadrunner Transportation Systems 9,603 b 224,230 Saia 11,020 b 610,067 SkyWest 22,323 296,449 UTi Worldwide 35,325 b 426,373 Utilities—3.7% ALLETE 16,687 920,121 American States Water 18,764 706,652 Avista 29,090 1,028,332 El Paso Electric 16,714 669,563 Laclede Group 18,717 995,744 New Jersey Resources 19,509 1,193,951 Northwest Natural Gas 14,649 730,985 NorthWestern 21,486 a 1,215,678 Piedmont Natural Gas 35,147 1,385,143 South Jersey Industries 14,977 882,595 Southwest Gas 22,530 1,392,579 UIL Holdings 29,023 1,263,661 Total Common Stocks (cost $213,705,291) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 3/12/15 150,000 d 149,994 0.08%, 6/4/15 150,000 d 149,959 Total Short-Term Investments (cost $299,944) Other Investment—1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,690,932) 4,690,932 e 26 Investment of Cash Collateral for Securities Loaned—4.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,492,086) 14,492,086 e Total Investments (cost $233,188,253) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At December 31, 2014, the value of the fund’s securities on loan was $15,229,708 and the value of the collateral held by the fund was $15,743,352, consisting of cash collateral of $14,492,086 and U.S. Government & Agency securities valued at $1,251,266. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 9.8 Energy 3.4 Banks 8.5 Semiconductors & Real Estate 8.2 Semiconductor Equipment 3.4 Health Care Equipment & Services 8.0 Pharmaceuticals, Software & Services 6.9 Biotech & Life Sciences 3.1 Technology Hardware & Equipment 5.9 Insurance 2.5 Short-Term/Money Market Investments 5.8 Transportation 2.2 Materials 5.3 Food, Beverage & Tobacco 2.1 Retailing 5.1 Food & Staples Retailing .8 Consumer Services 4.4 Automobiles & Components .6 Commercial & Professional Services 4.1 Telecommunication Services .6 Diversified Financials 3.8 Household & Personal Products .4 Consumer Durables & Apparel 3.7 Media .3 Utilities 3.7 † Based on net assets. See notes to financial statements. The Fund 27 STATEMENT OF FINANCIAL FUTURES December 31, 2014 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2014 ($) Financial Futures Long Russell 2000 E-mini 58 6,964,060 March 2015 See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $15,229,708)—Note 1(b): Unaffiliated issuers 214,005,235 327,320,700 Affiliated issuers 19,183,018 19,183,018 Cash 4,484,495 Receivable for investment securities sold 2,193,464 Dividends and securities lending income receivable—Note 1(b) 440,303 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 160,227 Liability for securities on loan—Note 1(b) 14,492,086 Payable for shares of Beneficial Interest redeemed 795,173 Payable for investment securities purchased 480,132 Payable for futures variation margin—Note 4 41,777 Accrued expenses 969 Net Assets ($) Composition of Net Assets ($): Paid-in capital 207,172,275 Accumulated undistributed investment income—net 2,435,025 Accumulated net realized gain (loss) on investments 14,581,726 Accumulated net unrealized appreciation (depreciation) on investments (including $147,125 net unrealized appreciation on financial futures) 113,462,590 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 18,346,820 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends (net of $605 foreign taxes withheld at source): Unaffiliated issuers 4,100,215 Affiliated issuers 2,277 Income from securities lending—Note 1(b) 209,319 Interest 68 Total Income Expenses: Management fee—Note 3(a) 1,132,649 Distribution fees—Note 3(b) 809,035 Trustees’ fees—Note 3(a,c) 86,547 Loan commitment fees—Note 2 3,172 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (86,547 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 22,266,996 Net realized gain (loss) on financial futures (341,105 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (8,375,464 ) Net unrealized appreciation (depreciation) on financial futures (8,403 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment income—net 2,367,023 1,924,881 Net realized gain (loss) on investments 21,925,891 18,843,129 Net unrealized appreciation (depreciation) on investments (8,383,867 ) 71,800,342 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (1,896,663 ) (2,799,011 ) Net realized gain on investments (18,012,952 ) (3,441,918 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 59,376,728 72,938,042 Dividends reinvested 19,909,615 6,240,929 Cost of shares redeemed (69,629,432 ) (53,081,558 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 331,995,273 219,570,437 End of Period Undistributed investment income—net 2,435,025 1,964,665 Capital Share Transactions (Shares): Shares sold 3,327,239 4,540,825 Shares issued for dividends reinvested 1,116,636 422,827 Shares redeemed (3,947,068 ) (3,306,020 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.60 13.56 12.17 12.20 9.75 Investment Operations: Investment income—net a .13 .11 .17 .07 .08 Net realized and unrealized gain (loss) on investments .79 5.31 1.73 .01 2.43 Total from Investment Operations .92 5.42 1.90 .08 2.51 Distributions: Dividends from investment income—net (.11 ) (.17 ) (.06 ) (.08 ) (.06 ) Dividends from net realized gain on investments (1.01 ) (.21 ) (.45 ) (.03 ) — Total Distributions (1.12 ) (.38 ) (.51 ) (.11 ) (.06 ) Net asset value, end of period 18.40 18.60 13.56 12.17 12.20 Total Return (%) 5.12 40.72 15.74 .56 25.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 .60 .60 .60 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets .73 .70 1.32 .54 .75 Portfolio Turnover Rate 14.30 16.76 13.66 22.23 32.85 Net Assets, end of period ($ x 1,000) 337,652 331,995 219,570 196,429 177,724 a Based on average shares outstanding. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to match the performance of the Standard & Poor’s® SmallCap 600 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System 34 for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 325,729,041 — — Equity Securities— Foreign Common Stocks † 1,291,706 — — Mutual Funds 19,183,018 — — U.S. Treasury — 299,953 — Other Financial Instruments: Financial Futures †† 147,125 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. 36 At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014, The Bank of New York Mellon earned $52,020 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 12/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,544,364 63,225,503 63,078,935 4,690,932 1.4 Dreyfus Institutional Cash Advantage Fund 18,166,856 84,328,983 88,003,753 14,492,086 4.3 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. 38 Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $3,109,095, undistributed capital gains $20,470,630 and unrealized appreciation $106,838,038. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: ordinary income $3,645,372 and $3,603,870, and long-term capital gains $16,264,243 and $2,637,059, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the fund (excluding management fees, Rule 12b-1 The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, trustees fees, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses). In addition, the Manager has also agreed to reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. During the period ended December 31, 2014, fees reimbursed by the Manager amounted to $86,547. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the fund’s average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2014, the fund was charged $809,035 pursuant to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $97,557 and Distribution Plan fees $69,683, which are offset against an expense reimbursement currently in effect in the amount of $7,013. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2014, amounted to $45,987,306 and $62,213,928, respectively. 40 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at December 31, 2014 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2014: Average Market Value ($) Equity financial futures 3,507,178 At December 31, 2014, the cost of investments for federal income tax purposes was $239,665,680; accordingly, accumulated net unrealized appreciation on investments was $106,838,038, consisting of $122,518,314 gross unrealized appreciation and $15,680,276 gross unrealized depreciation. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2015 42 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the portfolio hereby reports 94.96% of the ordinary dividends paid during the fiscal year ended December 31, 2014 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns. Also, the fund hereby reports $.0981 per share as a short-term capital gain distribution and $.9124 per share as a long-term capital gain distribution paid on March 19, 2014. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 44 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was slightly below the Performance Group medians and above the Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was slightly below the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light 46 of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 48 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 49 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 50 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 51 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 146 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. 52 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 171 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 166 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 53 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Technology Growth Portfolio The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Fund’s Management Agreement 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 6.82%, and its Service shares produced a total return of 6.58%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), produced total returns of 13.87% and 13.66%, respectively, over the same period. Improving U.S. economic fundamentals and rising corporate earnings drove stocks broadly higher during 2014. Technology stocks mildly outperformed the broader market, led by semiconductor producers and other computer hardware manufacturers. While the fund participated significantly in the market’s rise, stock selection shortfalls and underexposure to the semiconductor industry caused its performance to trail that of the benchmark. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal the fund normally invests at least 80% of its net assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses. Up to 25% of the fund’s assets may be invested in foreign securities. The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical, or stable growth companies.The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product, or market cycles, and/or favorable valuations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. Stocks Rose to Record Territory After a weather-related contraction during the first quarter of the year, U.S. economic indicators showed signs of improvement over the remainder of 2014, with strong corporate earnings, steady GDP growth, declining unemployment, and muted inflation bolstering investor confidence in U.S. equities. Despite a few brief dips, the S&P 500 Index reached a series of new highs, posting a double-digit gain for the third consecutive year and ending the year near record territory. However, historically low interest rates and economic weakness in Europe, China, and Japan led many investors to focus primarily on higher yielding and traditionally defensive stocks. Within the information technology sector, many top performers were concentrated among slower growing personal computer makers and legacy parts suppliers, while some industry segments, perceived by the market to offer faster growth with greater risk, tended to lag sector averages. Underexposure to PC and Parts Makers Constrained Returns While the fund shared in the equity market’s gains during 2014, its performance compared to the benchmark suffered due to the market’s shift in favor of more defensive, value-oriented stocks. For example, the fund generally avoided investments in relatively slow-growing companies tied to the desktop computer industry, such as Hewlett-Packard and Intel, which rallied from previously beaten-down price levels. A few individual holdings also delivered disappointing returns due to company-specific issues. Social networking company Twitter reported strong earnings, but investors reacted negatively to evidence that the company’s user base was not expanding as rapidly as expected. Communications equipment maker Ciena missed earnings targets due to a slowdown in the telecommunications equipment spending cycle. Online media company Netflix fell short of expectations largely as a result of lagging growth among international subscribers over the second half of the year. Electric car manufacturer Tesla Motors declined in response to falling gas prices and reduced production forecasts. On a more positive note, the fund avoided some of the market’s most notable laggards, such as SAP and International Business Machines, while investing in several relatively strong performers. Internet services provider Akamai Technologies rose on the strength of better-than-expected earnings, an encouraging outlook, and diminishing pricing concerns. Semiconductor maker Micron Technology, which benefited from 4 structural pricing improvements in the digital memory market, outperformed many of its industry peers. Social media company Facebook climbed sharply as the company succeeded in monetizing its mobile platform. Finally, Alibaba Group Holding, the Chinese-based online sales platform, attracted investors by posting better-than-expected earnings. Focused on Drivers of Growth in Technology We believe the market’s shift in favor of more defensive technology companies has been motivated by temporary political and economic developments. As the U.S. economy continues to expand, we anticipate renewed interest in the kinds of growth-oriented technology leaders on which the fund is currently focused. In particular, we have targeted companies that our research indicates are poised to benefit from emerging product cycles, strong user adoption trends, and increasing market share. At the same time, we remain concerned about the possible negative impact on technology earnings of economic turmoil in Europe and Asia. January 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The technology sector has been among the most volatile sectors of the stock market.Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable and some companies may be experiencing significant losses. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % Morgan Stanley High Technology 35 Index % % % † Source: Lipper Inc. †† Source: Bloomberg L.P. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Technology Growth Portfolio on 12/31/04 to a $10,000 investment made in the Morgan Stanley High Technology 35 Index (the “MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares.The MS High Tech 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.20 $ 5.48 Ending value (after expenses) $ 1,034.40 $ 1,033.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.18 $ 5.45 Ending value (after expenses) $ 1,021.07 $ 1,019.81 † Expenses are equal to the fund’s annualized expense ratio of .82% for Initial shares and 1.07% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—97.3% Shares Value ($) Application Software—7.8% Adobe Systems 148,483 a 10,794,714 salesforce.com 193,914 a 11,501,039 Automobile Manufacturers—2.0% Tesla Motors 25,614 a,b Communications Equipment—4.3% Cisco Systems 445,386 Computer Storage & Peripherals—15.7% Apple 126,607 13,974,881 EMC 392,853 11,683,448 Lenovo Group 4,750,000 6,192,614 SanDisk 130,468 12,783,255 Data Processing & Outsourced Services—8.9% Paychex 236,539 10,921,006 Visa, Cl. A 54,601 14,316,382 Electronic Components—3.2% Amphenol, Cl. A 167,429 Internet Retail—3.3% Priceline Group 8,379 a Internet Software & Services—21.2% Akamai Technologies 146,871 a 9,246,998 Alibaba Group Holding, ADR 84,046 b 8,735,741 Facebook, Cl. A 169,779 a 13,246,158 Google, Cl. A 10,384 a 5,510,373 Google, Cl. C 10,384 a 5,466,138 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services (continued) LinkedIn, Cl. A 45,958 a 10,557,012 Tencent Holdings 527,500 7,568,747 IT Consulting & Other Services—4.3% Cognizant Technology Solutions, Cl. A 230,031 a Life Sciences Tools & Services—2.6% Illumina 39,531 a Semiconductor Equipment—6.1% Applied Materials 469,095 11,689,847 NXP Semiconductors 74,332 a 5,678,965 Systems Software—17.9% Fortinet 299,255 a 9,175,158 Microsoft 226,708 10,530,587 Oracle 218,058 9,806,068 ServiceNow 96,789 a 6,567,134 Symantec 289,062 7,415,886 VMware, Cl. A 88,816 a 7,329,096 Total Common Stocks (cost $213,612,654) Other Investment—2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,826,448) 7,826,448 c 10 Investment of Cash Collateral for Securities Loaned—2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,748,432) 5,748,432 c Total Investments (cost $227,187,534) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2014, the value of the fund’s securities on loan was $14,287,978 and the value of the collateral held by the fund was $14,724,358, consisting of cash collateral of $5,748,432 and U.S. Government & Agency securities valued at $8,975,926. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Internet Software & Services 21.2 Communications Equipment 4.3 Systems Software 17.9 IT Consulting & Other Services 4.3 Computer Storage & Peripherals 15.7 Internet Retail 3.3 Data Processing & Electronic Components 3.2 Outsourced Services 8.9 Life Sciences Tools & Services 2.6 Application Software 7.8 Automobile Manufacturers 2.0 Semiconductor Equipment 6.1 Money Market Investments 4.8 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $14,287,978)—Note 1(c): Unaffiliated issuers 213,612,654 276,749,707 Affiliated issuers 13,574,880 13,574,880 Cash 66,800 Dividends and securities lending income receivable 68,353 Prepaid expenses 1,748 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 231,487 Liability for securities on loan—Note 1(c) 5,748,432 Payable for shares of Beneficial Interest redeemed 142,982 Accrued expenses 61,802 Net Assets ($) Composition of Net Assets ($): Paid-in capital 192,277,988 Accumulated net realized gain (loss) on investments 28,861,744 Accumulated net unrealized appreciation (depreciation) on investments 63,137,053 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 96,320,032 187,956,753 Shares Outstanding 5,163,639 10,435,174 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,137,129 Affiliated issuers 11,149 Income from securities lending—Note 1(c) 67,815 Total Income Expenses: Management fee—Note 3(a) 2,149,358 Distribution fees—Note 3(b) 477,201 Trustees’ fees and expenses—Note 3(c) 84,477 Professional fees 69,677 Prospectus and shareholders’ reports 26,510 Custodian fees—Note 3(b) 21,050 Loan commitment fees—Note 2 2,413 Shareholder servicing costs—Note 3(b) 926 Interest expense—Note 2 344 Miscellaneous 18,048 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 30,147,217 Net unrealized appreciation (depreciation) on investments (11,220,542 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment (loss)—net (633,908 ) (531,973 ) Net realized gain (loss) on investments 30,147,217 31,352,021 Net unrealized appreciation (depreciation) on investments (11,220,542 ) 39,829,496 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Initial Shares (5,129,350 ) — Service Shares (10,634,942 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 8,366,168 7,096,023 Service Shares 29,602,554 16,536,945 Dividends reinvested: Initial Shares 5,129,350 — Service Shares 10,634,942 — Cost of shares redeemed: Initial Shares (15,094,005 ) (14,213,627 ) Service Shares (38,169,931 ) (38,550,987 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 281,279,232 239,761,334 End of Period 14 Year Ended December 31, 2014 2013 Capital Share Transactions: Initial Shares Shares sold 461,954 468,302 Shares issued for dividends reinvested 277,562 — Shares redeemed (841,829 ) (936,124 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 1,674,566 1,077,685 Shares issued for dividends reinvested 594,795 — Shares redeemed (2,186,451 ) (2,649,027 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.38 13.84 11.97 12.98 9.99 Investment Operations: Investment income (loss)—net a (.01 ) (.01 ) .00 b (.03 ) (.03 ) Net realized and unrealized gain (loss) on investments 1.26 4.55 1.87 (.98 ) 3.02 Total from Investment Operations 1.25 4.54 1.87 (1.01 ) 2.99 Distributions: Dividends from net realized gain on investments (.98 ) — Net asset value, end of period 18.65 18.38 13.84 11.97 12.98 Total Return (%) 6.82 32.80 15.62 (7.78 ) 29.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 .85 .83 .83 .81 Ratio of net expenses to average net assets .83 .85 .83 .83 .81 Ratio of net investment income (loss) to average net assets (.05 ) (.05 ) .03 (.25 ) (.33 ) Portfolio Turnover Rate 72.20 68.73 52.00 79.60 103.90 Net Assets, end of period ($ x 1,000) 96,320 96,786 79,353 74,929 91,806 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. 16 Year Ended December 31, Service Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 17.82 13.45 11.66 12.68 9.78 Investment Operations: Investment (loss)—net a (.05 ) (.04 ) (.03 ) (.06 ) (.06 ) Net realized and unrealized gain (loss) on investments 1.22 4.41 1.82 (.96 ) 2.96 Total from Investment Operations 1.17 4.37 1.79 (1.02 ) 2.90 Distributions: Dividends from net realized gain on investments (.98 ) — Net asset value, end of period 18.01 17.82 13.45 11.66 12.68 Total Return (%) 6.58 32.49 15.35 (8.05 ) 29.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.10 1.08 1.08 1.06 Ratio of net expenses to average net assets 1.08 1.10 1.08 1.08 1.06 Ratio of net investment (loss) to average net assets (.30 ) (.30 ) (.22 ) (.50 ) (.58 ) Portfolio Turnover Rate 72.20 68.73 52.00 79.60 103.90 Net Assets, end of period ($ x 1,000) 187,957 184,493 160,409 125,006 145,238 a Based on average shares outstanding. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for 18 SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- 20 dures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 248,573,640 — — Equity Securities— Foreign Common Stocks † 14,414,706 13,761,361 †† — Mutual Funds 13,574,880 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2013, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income 22 earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014, The Bank of New York Mellon earned $21,893 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 12/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 10,787,463 117,815,210 120,776,225 7,826,448 2.8 Dreyfus Institutional Cash Advantage Fund 6,647,451 27,367,814 28,266,833 5,748,432 2.0 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $4,362,415, undistributed capital gains $25,154,533 and unrealized appreciation $62,481,849. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: long-term capital gains $15,764,292 and $0, respectively. During the period ended December 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $633,908 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 24 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2014 was approximately $31,500 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2014, Service shares were charged $477,201 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $583 for transfer agency services and $55 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2014, the fund was charged $21,050 pursuant to the custody agreement. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $181,618, Distribution Plan fees $39,969, custodian fees $7,924, Chief Compliance Officer fees $1,851 and transfer agency fees $125. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2014, amounted to $197,766,140 and $210,540,958, respectively. At December 31, 2014, the cost of investments for federal income tax purposes was $227,842,738; accordingly, accumulated net unrealized appreciation on investments was $62,481,849, consisting of $67,801,248 gross unrealized appreciation and $5,319,399 gross unrealized depreciation. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Technology Growth Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Technology Growth Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Technology Growth Portfolio at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2015 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports $.9752 per share as a long-term capital gain distribution paid on March 20, 2014. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 30 The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group medians and was variously above and below the Performance Universe medians for the various periods.The Board noted the proximity to the median in certain of the periods when the fund’s performance was below the Performance Group and/or Performance Universe median(s). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark indices and noted that the fund’s return was above the benchmark technology index in five of the ten years. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 32 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board expressed some concern about the fund’s relative perfor- mance and agreed to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 34 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5 Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 36 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 146 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. 38 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 171 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 166 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
